[GRAPHIC] 800.355.4570 [FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] September 17, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: Variable Annuity AccountA 1940 Act Registration Number:811-21104 1933 Act Registration Numbers:333-89236 and 333-142084 CIK:0001173492 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Variable Annuity AccountA, a unit investment trust registered under the Act, mailed to its contract owners the semi-annual report(s) for the underlying management investment companies. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Variable Insurance Funds (Invesco Variable Insurance Funds) August 24, 2012 The Alger Portfolios August 17, 2012 American Century Variable Portfolios, Inc. August 23, 2012 BlackRock Variable Series Funds, Inc. September 5, 2012 Direxion Insurance Trust September 6, 2012 Dreyfus Variable Investment Fund August 16, 2012 DWS Variable Series I Fund August 20, 2012 DWS Variable Series II Fund August 20, 2012 Federated Insurance Series August 23, 2012 Franklin Templeton Variable Insurance Products Trust August 30, 2012 Securities and Exchange Commission September 17, 2012 Page two Underlying Management Investment Company CIK Number Date(s) Filed Goldman Sachs Variable Insurance Trust August 24, 2012 Ivy Funds Variable Insurance Portfolios September 6, 2012 Janus Aspen Series August 29, 2012 Lord Abbett Series Fund, Inc. August 21, 2012 MFS Variable Insurance Trust August 22, 2012 Neuberger Berman Advisers Management Trust September 6, 2012 Oppenheimer Variable Account Funds August 28, 2012 Panorama Series Fund, Inc. August 28, 2012 PIMCO Variable Insurance Trust August 31, 2012 Rydex Variable Trust August 31, 2012 SBL Fund August 31, 2012 T. Rowe Price Equity Series, Inc. August 27, 2012 T. Rowe Price Fixed Income Series, Inc. August 27, 2012 Third Avenue Variable Series Trust August 17, 2012 Van Eck VIP Trust September 4, 2012 Variable Insurance Products Fund August 17, 2012 Variable Insurance Products Fund II August 17, 2012 Variable Insurance Products FundIV August 23, 2012 Variable Insurance Products FundV August 23, 2012 Variable Insurance ProductsIII August 17, 2012 Wells Fargo Variable Trust August 29, 2012 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue * Suite 641N. * Rye Brook, New York 10573
